DILLON, Circuit Judge.
I concur in the opinion that the plaintiff is entitled to recover, and I place my judgment upon the distinct and sole ground that I discover no authority in the legislation of Missouri, general or special, to levy upon the personal property of A, for taxes assessed against the real estate of B, although since the assessment such real estate may have become A’s property: and in such a case, the owner whose personal property is thus seized may maintain replevin against the officer, the same as if his property had been levied upon by the sheriff on an execution against another person.
As this point is decisive of the case, I have not deemed it necessary to examine the question whether the lands against which the taxes were assessed were exempt in the plaintiff’s hands under the 12th section of the act of December 25, 1852, and the subsequent legislation of the state, including the constitutional provision (article 11, § 16) and the railroad ordinances referred to in the statement of the case. Upon this subject I give no opinion.
Judgment for the plaintiff.